Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 1 of 13 PagelD #: 653

Christopher C. Stephenson

 

 

 

 

59 August 28, 2018
59

1 A No, not until 3/3, pretty much. If you're

2 talking about the whole stay --

3 Q Yes.

4 A -- yeah. Yeah, 3/3 was the first -- I examined
5 him on 3/2, and 3/3 was the first issue, because
6 I even asked him. And I don't know if he was

7 just trying to be tough or stoic, but he looked
8 like somebody was healing up from a couple rib

9 fractures, and he didn't -- that was one of the
10 problems with his whole stay is because he would
11 not complain or tell anybody.

12 I think his chief complaint the whole time
13 that he was there was dental issue.

14 My understanding was he was beaten up

15 before the night of the 27th. He was beaten up
16 multiple times and on exam on 3/2 I asked him, I
17 said are all these injuries from -- and he said,
18 well, multiple times.

19 And then I asked has he been beaten up
20 again. And they said no, they got him out of
21 there. But he said it was multiple times. He
22 admitted to me he had been beaten up multiple

23 times.

24 But even then, my understanding was the

25 only one that he admitted to somebody else had
e poner: Connor Reporting 317.236.6022
= we OS www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 2 of 13 PagelID #: 654

Christopher C. Stephenson

 

 

 

 

80 August 28, 2018
80

1 have had more information, because I don't

2 see -- I mean, going forward, I don't see how we
3 got from point A to point B. And it skipped the
4 E.R. and it skipped us, but then you get an

5 autopsy report that looks pretty bad. How did

6 that get there?

7 I mean, obviously the hospital is staffed

8 with E.R. physicians, with surgeons, with

9 nephrologists, with neurologists, with

10 everything that they could have consulted if

11 they found something. And I don't know why they
12 didn't, quite honestly. I don't know why they
13 didn't look further with a couple of the

14 findings from what I have seen.

15 Q Well, how about considering the medical staff

16 could have called the hospital from the jail,

17 that didn't occur, did it?

18 A (Witness shakes head side to side.)

19 Q No? You have to say the word or --
20 A Yes. Yes, they did not.

21. Q So there was no call, no one got in the car and
22 went to the hospital --

23 A No.

24 Q -- to see or speak with anyone there?

25 A No.

Y CONG Connor Reporting 317.236.6022
as) 2 EES, www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 3 of 13 PagelD #: 655

Christopher C. Stephenson

 

 

 

 

90 August 28, 2018
90

1 fractures, people can still --

2 Q Function?

3 A -- function, but --

4 Q Well, here we know that Mr. Gosser had several

5 rib fractures; correct?

6 A On autopsy report he did.

7 Q And what did that tell you?

8 A That's the problem I have had to understand, how
9 we got from point A to point B, if -- why were
10 those not evaluated in the emergency room.
11 Because that diagnosis on the autopsy, that
12 patient should have never came back to the jail.
13 They should have never been released. Multiple
14 rib fractures demand an admission.

15 The only patients I have ever seen with
16 multiple rib fractures were in ICU. The trauma
17 that is sustained to incur that kind of injury
18 is significant and has to be addressed. It
19 could be maybe he had a slow bleed, but it still
20 had to be a bleed that was found if you have
21 multiple rib fractures.
22 Q Right. Well, let's look at Exhibit 27, I
23 believe you have in front of you. It is over
24 here. You can take those away.
25 A Yeah.

, COC Connor Reporting 317.236.6022
: a ad J www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 4 of 13 PagelD #: 656

Christopher C. Stephenson

 

 

 

 

93 August 28, 2018
93

1 So what does this Visualize with PA

2 Stephenson" mean?

3 A I don't know if it was just she wanted to show

4 me his shakes or whatever from the withdrawal to
5 verify. But a lot of times I don't even see

6 that.

7 If it is an alcohol withdrawal, we usually
8 start that pretty quickly, because they can --

9 we have had bad outcomes with folks that weren't
10 showing any signs.

11 But if it is a known person that's an

12 alcoholic or if they are known around the

13 community as being a heavy drinker, if they

14 start any symptoms of alcohol withdrawal, it is
15 pretty significant. So we usually start

16 Librium.

7 And it looks like that was what the order
18 was earlier, was the Librium, and that was a

9 verbal order.
20 Q Okay.
21 A But I don't know what -- usually I would have
22 signed if I saw them right then, but I don't
23 know if I was on my way out or why I would have
24 visualized that. But maybe she just said I want
25 you to see him, his shakes, and see what you

p, CONG Connor Reporting 317.236.6022
See BE Be Ning 2 PBS www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 5 of 13 PagelD #: 657

Christopher C. Stephenson

 

 

 

 

115 August 28, 2018
115
1 I mean, had they -- the full Discharge
2 Summary, the outcome could have been a lot
3 different; correct?
4 A Hindsight is 20/20. If we are going to go back,
5 why was this gentleman released from the E.R.
6 with multiple rib fractures? Who was the
7 doctor? Who was the PA? Who saw fit to let
8 this guy go back to a jail facility that's less
9 prepared than your doctor's office or urgent
10 care to be seen for those kind of injuries.
11 Would they let him come back with kidney
12 failure maybe too and then leave it upon medical
13 at the jail to provide those answers, or would
14 they look into it?
15 They found him to have a bad enough injury,
16 that they did a CT of his head and face. And
17 then to find multiple rib fractures and not at
18 least do a CT of his chest, they could have
19 easily found -- if he had organ bleeding, I
20 would have expected that to happen immediately.
21 MR. ELBERGER: Can you read back the
22 initial question.
23 Q I ask you to answer the initial question.
24 A Okay.
25 (The requested text was read back by the
» CO rae Connor Reporting 317.236.6022
2 es www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 6 of 13 PagelD #: 658

Christopher C. Stephenson

 

118 August 28, 2018
118
1 this, but they probably figured a couple of rib
2 fractures, not a big deal.

3 Q You're guessing; am I right?

4 A No. No. They sent him back to the jail with

5 two rib fractures. They weren't too concerned,
6 and they didn't do a CAT scan of his chest and
7 abdomen.

8 Wouldn't it stand to reason that he had

9 abdominal pain after being beaten up and

10 unconscious? Wouldn't it stand to -- witha

11 10th and 11th rib fracture, those are down here.
12 Those are below the rib cage.

13 Q Well, they are on the lower extremity of the rib
14 cage?

15 A The 11th rib is a floating rib. It is not

 

 

 

16 connected to the rib cage.

17 The 10th is the most commonly fractured

18 rib, 7th and 10th. That's what I don't

19 understand.

20 We can only work on the knowledge that

21 we -- when I send somebody to another provider,

22 a higher level provider, like the emergency

23 room, I expect a thorough examination before you

24 send them back to the jail. Because even if you

25 sent them home, at least grandma or mom or

Y Se eedc Connor Reporting 317.236.6022
5 : : - www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 7 of 13 PagelD #: 659

Christopher C. Stephenson

 

 

 

 

124 August 28, 2018
124

1 A It is for pain and anti-inflammatory. Tylenol

2 is specifically more just pain receptors.

3 Ibuprofen helps pain. And if it is

4 inflammatory-type pain, it would help as well.

5 Q You wrote another progress note. And is that

6 your handwriting on page 575?

7 A Yes.

8 Q I can read, "Exam on 3-2-16. Inmate was having
9 left rib pain," and I can't make out the rest of
10 that line.

11 A "No bruising or redness was identified."

12 Q Okay.

13 A A negative Turner's sign, which a Grey Turner's
14 sign is you look for bruising in the flanks to
15 indicate any internal bleeding.

16 I asked him if this was related to the

17 altercation that he had almost a week ago, and
18 he said four to five altercations.

19 He stated he should have told officers
20 after the first. This was at about ten p.m. on
21 Wednesday evening.
22 I did not have records or reports on the
23 injury sustained on the 2/27 date. I only had
24 the diagnosis papers from the E.R.

25 QO And then the note on 576, that handwriting is

C Sener mats Connor Reporting 317.236.6022
Ba a tien a Se www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 8 of 13 PagelD #: 660

Christopher C. Stephenson

 

 

 

 

125 August 28, 2018
125
1 whose, Lewark's?
2 A Yes, it must be there.
3 Q Yeah.
4 A Yeah, that's for 3/3.
5 Q Right. The next day. Going back to page 575
6 that you had written, why the addition of "(Late
7 entry)" next to your signature on 3/9, March 9th
8 of 2016?
9 A I do not know if it was signed late or if it was
10 part of the --
11 Q Well, on top it says "Date of Service,
12 March 2nd."
13 A Yes.
14 Q But the signature is March 9th.
15 A Yes. I may not have signed it the day that I
16 did that. No one signed this other one.
17 Q Could you please read the handwriting on the
18 second line down?
19 I can read inmate was pale and I believe
20 taking short breaths.
21 MR. PIERCE: Are we on 576?
22 MR. ELBERGER: Yes, we are.
2s MR. PIERCE: Okay.
24 A Inmate was pale taking short breaths, vital
25 signs, 98 over 70, 97.5 temp, heart rate was
P, Cee NG Connor Reporting 317.236.6022
bo a Ga SS www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 9 of 13 PagelD #: 661

Christopher C. Stephenson

 

 

 

 

126 August 28, 2018
126

1 112.

2 Q Pulse?

3 A Or pulse was 112.

4 Q Yeah.

5 A Twenty-six, that must have been respirations,

6 O02 sat was 91 percent at that point.

7 Q What does 91 percent saturation mean?

8 A It means it is lower than it should be. I would
9 expect 97, 96, 97, 98, 99, 100, all those are

10 good.

11 Q And that's where the nurse heard popping noise
12 below the right nipple; correct?

13 A Yes.

14 Q Okay.

L5 A It looks like we gave him an albuterol

16 nebulizer, and his 02 sat went up to 97 percent.
17 And it was shortly after that that the --

18 Q That's to open up the lungs?

19 A Yes. The chest x-ray was either done after
20 this, pain, short of breath, vomiting, and no
21 energy, chest x-ray stat.
22 We ordered a chest x-ray stat after this

23 breathing treatment. And when the report came
24 back he vomited.

25 Q Why was it decided to order an x-ray at that

P, Conon . Connor Reporting 317.236.6022
RE 2 TONG www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 10 of 13 PagelD #: 662

Christopher C. Stephenson

 

 

 

 

127 August 28, 2018
127
1 point in time?
2 Didn't you already have enough information
3 to ship him out?
4 A Yeah. Possibly. But then, again, I mean, I
5 just seen him the day before and his vital signs
6 were normal. And now he says he can't hardly
7 breathe, so we gave him a breathing treatment.
8 And at this point I am assuming that he may
9 be developing pneumonia, which it kind of looked
10 like from the x-ray that that was definitely
11 what seemed to be occurring.
12 But then when he started vomiting, we
13 weren't going to be able to keep antibiotics
14 down. We weren't going to be able to keep any
15 of the other stuff down, so. And he was
16 actually observed to be vomiting at that point.
17 | That's what the call that I got back said, hey,
18 he is vomiting.
19 And I said then he needs to go back,
20 because we can't keep meds down him, and it
21 looks like he has got a pneumonia developing.
22 Q So then on page 577, relating to the dates of
23 March 3rd and 4th, Nurse Lewark, he was
24 continuing to complain of vomiting, and she
25 instructed to place the IN, inmate, in -- is
p, Se een TG Connor Reporting 317.236.6022
z wt — www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 11 of 13 PagelID #: 663

Christopher C. Stephenson

 

 

 

 

128 August 28, 2018
128

1 that the recreation yard or drunk tank?

2 A Place in, yeah, rec yard.

3 Q And put in medical observation.

4 It appears that he is going into extremis,
5 does it not?

6 A Extremis, you mean --

7 Q A more serious situation.

8 A Yes.

9 Q And so your approach at that point in time, was
10 it not, was when in doubt ship them out?

11 A Yes. Yeah, I don't know that I received this

12 when it happened, when she documented this, but
13 we were waiting on the x-ray. And once the

14 x-ray came and she told me that, then we started
15 Zithromax, I believe.

16 And after, shortly after the Zithromax was
17 started, she called back and said he is

18 vomiting, and then he went --

19 Q Zithromax is an antibiotic?
20 A Yes.
21 Q Broad spectrum?
22 A Yes. It is pretty, pretty effective. That was
23 kind of our pneumonia protocol at the hospital
24 was Zithromax and a shot of Rocephin for

25 pneumonia. It is for diagnosed, even

P eras Connor Reporting 317.236.6022
eH Dy www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 12 of 13 PagelD #: 664

Christopher C. Stephenson

 

 

 

 

129 August 28, 2018
129

1 chest-diagnosed pneumonias that you see on

2 radiograph. Usually we would give Zithromax and
3 Rocephin.

4 We don't have Rocephin at the jail. We

5 would love to, but -- or he would have gotten a
6 shot there.

7 Q If you would, turn to page 581 of Exhibit 27,

8 please, at the bottom I see Dr. Loveridge's

9 signature dated March 4th, 2016, and I believe
10 that's Tara's signature on the right side;

da correct?

12 A Yes, I believe so.

13 Q And the date of service here says March 3rd,

14 "Inmate told nurse during med pass," when

15 medication was being passed around, is that what
16 that stands for?

17 A Yes, med pass, yeah.

18 Q That he had been vomiting, Tara then told him to
19 relax. And when he got sick again, notified the
20 office to let the nurse know.
21 Let's see. And then I can't read the next
22 thing. Officer -- or is that O-F -- on the
23 third line.

24 A Notify officer to let nurse know. Officer said
25 inmate wanted to talk to nurse. The nurse went
@ SONNOR. Connor Reporting 317.236.6022

RRP LOIN UR, www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-3 Filed 04/01/19 Page 13 of 13 PagelID #: 665

Christopher C. Stephenson

 

 

 

 

130 August 28, 2018
130
1 to talk with inmate. No vomit. Inmate spitting
2 in a cup. Inmate complained of pain. Said from
3 his "broken ribs." Nurse instructed to rest and
4 not drink liquid while nauseated. Inmate given
5 ice chips, had no other complaints at this time.
6 Nurse contacted by jail staff at 2- --
7 Q 9:30 p.m.? 2130?
8 A 2130. With x-ray results. This nurse had spoke
9 with Nurse Dennette prior to conversation in
10 jail, instructed to have her call jail. Place
11 in drunk tank for medical observation. X-ray
12 results sent to PA Stephenson, verbal orders,
13 start Zithromax.
14 QO Started the next day, on March 4th?
15 A Called this nurse to notify inmate vomiting.
16 This nurse called PA, called jail back,
17 instructed to send to E.R. immediately.
18 Q So this is at night, either Tara, nor Dennette
19 were physically at the jail?
20 A I am not sure. I thought Dennette was at the
21 jail. I thought that's who I was receiving
22 information from. But that I could be wrong.
23 But somebody notified me that he was throwing
24 up, and that's when I said send him.
25 Q So at 9:50 he was sent to the E.R. on March --
? Senna Connor Reporting 317.236.6022
Le www.connorreporting.com

 
